Citation Nr: 1410014	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  This included service within the Republic of Vietnam from September 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2011, the Veteran presented testimony at a Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following the RO's issuance of a September 2010 supplemental statement of the case (SSOC), the Veteran submitted an additional lay statement in support of his claim, with a copy of his VA prescriptions showing a 40 mg dose of Citalopram in April 2011.  Referral to the RO of the evidence received directly by the Board is generally required.  38 C.F.R. § 20.1304.  Here, neither the Veteran nor his representative has submitted a waiver in connection with this statement; however, it is merely duplicative of evidence already of record and considered by the RO.  This April 2011 statement reiterated the Veteran's contention that the his erectile dysfunction is related to the prescription used to treat his service connected posttraumatic stress disorder (PTSD) and his VA treatment records have consistently shown a 40 mg dose of Citalopram since February 2006.  Furthermore, the Board is remanding the claim and accordingly, upon remand, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to obtain a new VA examination to address the medical questions raised by the case.  The September 2008 VA examiner indicated that the Veteran's hypertension medication, hydrochlorothiazide, could disrupt normal male sexual function but also noted that the Veteran had taken different selective serotonin reuptake inhibitors that cause erectile dysfunction but were stated to be less than 10%.  She therefore could not affirmatively say that his symptoms of erectile dysfunction are secondary to PTSD medications without resorting to mere speculation.  However, in July 2008 the Veteran submitted a statement from his VA primary care physician indicating that his erectile dysfunction may be attributable to his service connected PTSD; and in October 2008 he submitted internet research showing that psychological factors such as anxiety and depression may cause erectile dysfunction.  

While the September 2008 examiner reviewed the Veteran's medications and medical history, she did not comment on service connected PTSD as a cause of erectile dysfunction independent of the medications used to treat that condition.  "Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the September 2008 VA examination does not address the question of whether the Veteran's service connected PTSD plays a role in his erectile dysfunction, remand for a new VA examination is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Further, the Veteran appears to routinely receive healthcare through the VA Healthcare System.  The most recent VA treatment records in the claims file are from August 2010.  On remand, the AMC should obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate records from VA Health Care System for treatment since August 2010 with the Veteran's claims file.  

2.  After any outstanding treatment records have been obtained, schedule the Veteran for an appropriate VA examination(s) to determine the nature and likely etiology of the claimed erectile dysfunction.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any current erectile dysfunction is caused OR aggravated, i.e., made worse, by service connected PTSD.  

The examiner should also render an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any current erectile dysfunction is caused OR aggravated, i.e., made worse, by the medications used to treat service connected PTSD.  

If aggravation is found, the examiner is requested to discuss the baseline level of the disability prior to the onset of aggravation.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence in the claims file, in formulating the requested opinions.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner determines that an opinion relating erectile dysfunction to service connected PTSD would be speculative, s/he must clearly explain the reasons supporting this conclusion.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remanded claim.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a SSOC, and allow an appropriate time for response prior to returning the case to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


